DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 states that the mono or di-(meth)acrylate is selected from a list of compounds that includes acrylamides (i.e. N,N-dimethyl acrylamide) and acryloyl moprholine.  However, a acrylamide compound is not the same as an acrylate as 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claims 4-9 either directly or indirectly depend on claim 3 and, therefore, are also rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (WO 2014092058).
With regards to claim 1, Takahashi teaches a composition (title) that polyfunctional acrylic oligomer (component C) that includes urethane acrylates (0088), a photoinitiator (0089), a polyfunctional acrylate or methacrylate compound (0090) (reading on the claimed crosslinking component) and a monofunctional acrylic monomer (0091).
With regards to claim 2, Takahashi teaches the urethane oligomer to include shin-Nakamura Chemical Co. urethane acrylate oligomers U-200PA or UA-4200 (0088).
With regards to claim 3, Takahashi teaches the monofunctional acrylic monomer to include cyclohexyl methacrylate (0091 compound F-1) or acryloyl morpholine (0091 compound F-3).
With regards to claim 4, Takahashi teaches the amount of the claimed (a) component (component C) to be 40 parts and the amount of the claimed (b) component (component F) to be 25 parts (0093 example 1) reading on a ratio of 1.6:1.
With regards to claim 5, Takahashi teaches the compound reading on the claimed cross-linker to be either a pentaacrylate or triacrylate (0090) reading on having 5 or 3 functional groups.
With regards to claim 6, Takahashi teaches the photoinitiator to include benzophenones and thioxanthones (0056).
With regards to claim 7, Takahashi teaches the composition to include silane coupling agents (0075).
With regards to claim 8, Takahashi teaches the composition to include leveling agents (0079).
With regards to claim 9, Takahashi teaches the composition a photoacid generator (0039).

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 2014/0142210).
With regards to claim 1, Zhang teaches a composition (abstract) that contains a urethane oligomer carrying (methacryloyloxy groups), a multifunctional (meth)acrylate, a monofunctional (meth)acrylate, and a photoinitiator (abstract).
With regards to claim 2, Zhang teaches the urethane oligomer to include Sartomer CN 9021 (0049) as applicants have cited in the specification as reading on an oligomer having the claimed urethane moiety to aliphatic carbon ratio.
With regards to claim 3, Zhang teaches the monofunctional (meth)acrylate compound to include 2-(2-ethoxyethoxy)ethyl acrylate (0055).
With regards to claim 4, Zhang teaches the amount of urethane to be 65 parts and the amount of monofunctional acrylate to be 15 parts (0072 example 1) reading on a ratio of 4.3:1.
With regards to claim 5, Zhang teaches the multifunctional (meth)acrylate compound to include pentaerythritol tetraacrylate (0051) reading on having four functional groups.
With regards to claim 6, Zhang teaches the photoinitiator to include benzil ketals, and acylphosphine oxides (0034).
With regards to claim 7, Zhang teaches the composition to include silane coupling agents (abstract).
With regards to claim 8, Zhang teaches the composition to include leveling agents (abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763